PHH Corporation Investor PresentationJune 2008 2 Forward Looking Statements This presentation contains forward-looking statements within the meaning of Section 27A of theSecurities Act of 1933, as amended, and Section 21E of the Exchange Act of 1934, as amended.Forward-looking statements in this presentation are subject to known and unknown risks,uncertainties and other factors that may cause our actual results, performance or achievementsexpressed or implied by such forward-looking statements. These forward-looking statements arebased on various factors and were derived utilizing numerous assumptions and other importantfactors that could cause results to differ materially from those in the forward-looking statements.Statements preceded by, followed by or that otherwise include the words “believes,” “expects,”“anticipates,” “plans,” “may increase,” “will,” “may,” “should” and “could” are generally forward-looking in nature and not historical facts. Examples of forward-looking statements include, but arenot limited to, our expectations as to capturing market share and our beliefs regarding theperformance our mortgage reinsurance business. Factors that could cause actual results to differmaterially from expectations are included in the “Cautionary Note Regarding Forward-LookingStatements” and “Item 1A Risk Factors” in the Company’s Annual Report on Form 10-K for the yearended December 31, 2007 and the Quarterly Report on Form 10-Q for the quarter ended March 31,2008. Investors are cautioned not to place undue reliance on these forward-looking statements.Except for our ongoing obligations to disclose material information under the federal securitieslaws, we undertake no obligation to release publicly any revisions to any forward-lookingstatements, to report events or to report unanticipated events unless required by law. 3 Mortgage Fleet Management nLeading provider of private label mortgage services and atop originator and servicer of prime mortgage loans l8th largest* retail mortgage originator at 3/31/08 l11th largest* servicer with a $161.2 billion portfolioat 3/31/08** nFocus on high quality prime originations nUnique front-end retail platform with purchase finance bias n“One stop” provider of fleet management services with abroad range of product offerings and best in classtechnologies nSecond-largest *** vehicle management services providerin U.S. and Canada with over 630,000 vehicles undermanagement at 12/31/07 nWell diversified portfolio of leases to large companiesincluding many Fortune 500 companies Source:
